People v Ward (2014 NY Slip Op 08767)





People v Ward


2014 NY Slip Op 08767


Decided on December 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2014

Mazzarelli, J.P., Andrias, Manzanet-Daniels, Feinman, Gische, JJ.


13787

[*1] The People of the State of New York,	43872C/10 Respondent,
vSean Ward, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Lauren Stephens-Davidowitz of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered on September 26, 2011, convicting defendant, after a nonjury trial, of attempted patronizing of a prostitute in the third degree, and sentencing him to a term of 10 days, unanimously affirmed.
After reviewing the record and independently assessing all of the proof, we find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The finder of fact found that the officer's account was more credible than defendant's.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 16, 2014
CLERK